In this proceeding to discipline respondent, an attorney, upon charges of misconduct, respondent has submitted an affidavit, sworn to on September 24, 1979, in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to the Bar by this court on December 18, 1968, under the name Robert Irwin Futerman. Respondent acknowledges that he is the subject of an investigation by the Grievance Committee concerning allegations of professional misconduct as follows: (1) Converting to his own use escrow funds in excess of $3,000; (2) Allowing an unauthorized individual to draw checks for personal expenditures on his escrow account knowing that said action was a conversion from the respondent’s clients; (3) Allowing his escrow account to be overdrawn on 42 separate occasions; (4) Drawing checks on insufficient or uncollected funds on 33 separate occasions; (5) Failing to account for funds entrusted to him by a client; (6) And failing to account to another client for $7,000 in escrow funds. Respondent has stated in his affidavit that his resignation is made freely and voluntarily, without coercion or duress of any kind and that he is fully aware of the implications and consequences of submitting such a resignation. Respondent further indicates that if a disciplinary proceeding was commenced against him based upon the afore-mentioned allegations of misconduct, he could not successfully defend himself on the merits. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent’s name be struck from the roll of attorneys and counselors at law, effective forthwith. Order of this court dated February 16, 1979 which authorized the Grievance Committee for the Ninth Judicial District to proceed, vacated. Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.